DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 20070257372) in view of Tzu (US 20130247826), further in view of Mayur (WO0205323) in view of Yoo ( 2002 Jpn. J. Appl. Phys. 41 4442) in view of IU (US 20180337075).
Claim 1: Tada teaches a film-forming method (abstract) comprising:
Providing a processing container [0077-0078] that comprises a plurality of lift pins used to load the substrate by lifting it up and down to the susceptor/mounting table [0085].  Tada teaches that in order to perform the film forming method, transporting the substrate into the processing chamber and mounting it on the susceptor/mounting table [0089].  After the substrate is mounted, preheating the substrate by heating the substrate mounted on the mounting table/susceptor in a state in which an inert gas (Ar) has been introduced into the processing container [0090]; and forming a film on the substrate by introducing a processing gas into the processing container [0091-0093].
Though Tada does not specifically teach how the lift pins are used in the deposition chamber, it does teach how to use the lift pin to load a substrate in a different plasma treatment chamber, specifically by teaching raising a plurality of lift pins of a mounting table provided in a processing container to receive the substrate and then lowering the plurality of lift pins to mount the substrate on an upper surface of the mounting table, the plurality of lift pins being configured to protrude from the upper surface of the mounting table and to support the substrate [0075].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to operate the lift pins to load the substrate in the film forming method by raising them to receive the substrate and lowering them to mount the substrate, them being configured to protrude from the upper surface of the mounting table and to support the substrate, because that is how it exemplifies to operate the pins to load substrates for processing onto a mounting table and doing so would produce no more than predictable results.
Tada teaches the processing gas introduced in forming a film includes a TiCl4 gas, an H2 gas and an Ar gas [0091-0093]. 
Tada teaches preheating the substrate for processing [0075].
Tada further teaches forming a film includes gradually increasing a supply amount of the H2 and Ar gas to a set flow rate at an initial stage of film formation [0090], but it does not teach an additional step of decreasing the amount of Ar to a set flow rate at an initial stage of film formation.
Tzu is directed towards processing substrates with temperature control (abstract), including for film forming processes, such as CVD processes, like of Tada [0002].  It teaches that there is a need for improved control and flexibility with temperature control of the substrate during such film forming processes.  In order to do so without adding significant cost to the system [0022], Tzu further teaches additionally supplying argon to the chamber as a purge gas as a way to purge the back of the substrate as part of its temperature control process [0019].
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to supply argon to the chamber as a purge gas in the process of Tada in order to improve control and flexibility over the temperature control of the substrate, including during the preheating process without adding significant cost.
Mayur is also directed towards improving temperature control of substrates during thermal processing, it similarly teaches supplying a purge gas between the backside of the substrate and a thermal reservoir, however, it further teaches that by modulating the flow (pressure) of the purge gas it will modulate the thermal conductivity of the system and thus have improved control over the temperature of the substrate during heating processes (abstract).
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further adjust the flow rate of the argon purge gas (and thus to either or both further gradually decrease or increase the flow rate of argon to a set flow rate) during the initial stages of film formation in order to better control the thermal conductivity of the system and thus better control the temperature of the substrate.
Tada teaches moving the lift pins loading a substrate.  It does not discuss how fast the pins can move, so it does not specifically teach that the plurality of lift pins are moved at a speed of 1 to 15 mm/sec.
Yoo is also directed towards thermally processing wafers, but it further teaches that the speed at which the Wafer is handled is an important parameter in order to avoid slip of the wafer (abstract).  Yoo further teaches that the speed at which a wafer is picked up and dropped off from the standoffs in the system causes slip to occur at the locations where the substrate is picked up and dropped off by the “effector”, and that the speed must be neither too fast nor too slow in order to avoid this slip.  It further teaches 0.5mm/s to 16mm/s did not present this slip effect (section 3.1.3).    The effectors for picking up and dropping the substrates are taught to be lift pins (page 4446).  Thus the speed of raising and lowering the wafer is a result effective variable to avoid slip on the wafer.  The slip is mechanical deformation of the wafer where it is touching the lift pins, so it could reasonably considered rubbing.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “1 to 15mm/sec” through process optimization to reduce slip and that kind of rubbing, since it has been held that when the general conditions of a claim are disclosed in the prior art (which overlap with the claimed ones), discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 1).
Tada exemplifies preheating the substrate, which includes heating the substrate in a state where a gap is provided between the upper surface of the mounting table and a back surface of the substrate [0075], however, it does not specifically teach doing so for the preheating step for film deposition.
IU is directed towards chambers and methods for thermal processing substrates, such as by CVD [0002-0003].  Like Tada, it teaches raising lift pins to accept substrates as they are transferred into such chambers and lowering them to mount the substrate on a support body (mounting table) for processing [0028-0029].  However, it further teaches that in order to avoid distortion of the substrate during a preheating process, having he substrate raised up some distance on the lift pins away from the mounting table so that there is a gap between the upper surface of the mounting table and the back surface of the substrate during preheating [0032]
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to raise up the substrate on the lift pins as taught by UI during the preheating step of Tada in order to avoid rapidly heating and thus distorting the substrate during the preheating process (claim 1).
	Claim 3: Tada teaches that the preheating the substrate includes gradually increasing a supply amount of the inert gas to a set flow rate at an initial stage of heating [0090].
Claim 4: Tada teaches the inert gas introduced in preheating the substrate is an Ar gas [0090].
Claim 6: Tada teaches the forming a film includes forming the film on the substrate using plasma of the processing gas [0093].
Claim 9: Tada teaches that the relative ranges of the flow rates of H2 and Ar are such that they can have a ratio of 2, which overlaps with applicant’s claimed range.  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 10: As shown in figure 4, providing a processing container 51 [0077-0078] that contains a susceptor/mounting table 52, the susceptor structure further comprises a plurality of lift pins 89 that protrude (project) from its upper surface and are used to load the substrate by lifting it up and down relative to the mounting table [0085].  The mounting table further includes a heating mechanism (a heater) 55 to heat the substrate mounted to the table [0078] and a gas supply part (showerhead) 60 configured to supply processing gas and inert gas into the processing container [0079-0081].  Tada further teaches including a computerized controller to operate all components of the chamber in a manner that will let it perform the desired and taught film deposition process steps [0065].  
Tada teaches that in order to perform the film forming method, the required steps (which the controller would then be configured to perform) includes transporting the substrate into the processing chamber and mounting it on the susceptor/mounting table [0089].  After the substrate is mounted, preheating the substrate by heating the substrate mounted on the mounting table/susceptor using the heating mechanism in a state in which an inert gas (Ar) has been introduced into the processing container via the gas supply part [0090]; and forming a film on the substrate by introducing a processing gas into the processing container [0091-0093].
Though Tada does not specifically teach how the lift pins are used in the deposition chamber, it does teach how to use the lift pin to load a substrate in a different plasma treatment chamber, specifically by teaching raising a plurality of lift pins of a mounting table provided in a processing container to receive the substrate and then lowering the plurality of lift pins to mount the substrate on an upper surface of the mounting table, the plurality of lift pins being configured to protrude from the upper surface of the mounting table and to support the substrate [0075].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the controller operate the lift pins to load the substrate in the film forming method by raising them to receive the substrate and lowering them to mount the substrate, them being configured to protrude from the upper surface of the mounting table and to support the substrate, because that is how it exemplifies to operate the pins to load substrates for processing onto a mounting table and doing so would produce no more than predictable results
Tada teaches the processing gas introduced in forming a film includes a TiCl4 gas, an H2 gas and an Ar gas [0091-0093], so the controller would be configured to operate to supply such gases in order to perform the process as taught by Tada. 
Tada teaches preheating the substrate for processing [0075].
Tada further teaches forming a film includes gradually increasing a supply amount of the H2 and Ar gas to a set flow rate at an initial stage of film formation [0090], thus the controller is configured to gradually increase the supply of H2 to a set flow rate, but it does not teach an additional step of decreasing the amount of Ar to a set flow rate at an initial stage of film formation.
Tzu is directed towards processing substrates with temperature control (abstract), including for film forming processes, such as CVD processes, like of Tada [0002].  It teaches that there is a need for improved control and flexibility with temperature control of the substrate during such film forming processes.  In order to do so without adding significant cost to the system [0022], Tzu further teaches additionally supplying argon to the chamber as a purge gas as a way to purge the back of the substrate as part of its temperature control process [0019].
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to supply argon to the chamber as a purge gas in the process of Tada in order to improve control and flexibility over the temperature control of the preheating process without adding significant cost.
Mayur is also directed towards improving temperature control of substrates during thermal processing, it similarly teaches supplying a purge gas between the backside of the substrate and a thermal reservoir, however, it further teaches that by modulating the flow (pressure) of the purge gas it will modulate the thermal conductivity of the system and thus have improved control over the temperature of the substrate during heating processes (abstract).
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further configure the controller to adjust the flow rate of the argon purge gas (and thus to either or both further gradually decrease or increase the flow rate of argon to a set flow rate) during the initial stages of film formation in order to better control the thermal conductivity of the system and thus better control the temperature of the substrate.
Tada exemplifies preheating the substrate, which includes heating the substrate in a state where a gap is provided between the upper surface of the mounting table and a back surface of the substrate [0075], however, it does not specifically teach doing so for the preheating step for film deposition.
IU is directed towards chambers and methods for thermal processing substrates, such as by CVD [0002-0003].  Like Tada, it teaches raising lift pins to accept substrates as they are transferred into such chambers and lowering them to mount the substrate on a support body (mounting table) for processing [0028-0029].  However, it further teaches that in order to avoid distortion of the substrate during a preheating process, having he substrate raised up some distance on the lift pins away from the mounting table so that there is a gap between the upper surface of the mounting table and the back surface of the substrate during preheating [0032]
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further configure the controller to raise up the substrate on the lift pins as taught by UI during the preheating step of Tada in order to avoid rapidly heating and thus distorting the substrate during the preheating process (claim 10).
Response to Arguments
Applicant's arguments filed 07-28-2022 have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment in view of the UI reference.
The UI reference has been used to specifically disclose the benefits of using the lift pins to create a gap between the mounting table and the wafer during preheating.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712